Citation Nr: 9916424	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to June 
1973.

This appeal arises from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO).  In an August 1995 
decision, the RO found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for an acquired psychiatric disability.  
In September 1997, the Board of Veterans' Appeals (Board) 
found that new and material evidence had been submitted.  The 
Board reopened the claim for service connection for a 
psychiatric disability, and remanded the case to the RO for 
additional development and readjudication.  The RO obtained 
additional evidence, and in August 1998 the RO issued a 
Supplemental Statement of the Case indicating continued 
denial of the claim for service connection for a psychiatric 
disability.


REMAND

While the claims file currently contains evidence regarding 
the veteran's mental health status during and since service, 
there are nonetheless relevant questions remaining regarding 
the manifestations and diagnosis of the veteran's mental 
health problems.  The Board notes that the veteran has 
provided information, with identifying details, regarding 
potential additional evidence relevant to the claim for 
service connection.  Therefore, the Board will remand the 
case to seek the pertinent additional evidence.

First, the veteran has reported that on one occasion during 
service he attempted suicide by cutting his wrist.  He 
reported that he was taken to a military hospital at Fort 
Polk, Louisiana, following that incident.  The service 
medical records associated with the claims file contain very 
brief reports regarding the veteran's mental status, but do 
not contain any record noting a wrist laceration, suicide 
attempt, or subsequent hospital observation.  The RO should 
seek additional service records pertaining to the veteran's 
mental health and the suicide attempt that he has described.  
Second, in February 1998, the veteran wrote that he was 
presently receiving VA outpatient psychiatric treatment, at 
the Mental Hygiene Clinic at the VA Medical Center (VAMC) in 
North Little Rock, Arkansas, on Fort Roots Drive.  He 
reported that he had first received VA psychiatric treatment 
in 1977.  The RO should obtain records of VA psychiatric 
treatment of the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should seek any additional 
service records that might address a 
reported suicide attempt by the veteran.  
In addition to records held by the 
National Personnel Records Center, the RO 
should also seek records directly from 
the veteran's service department (U.S. 
Army) and the service hospital (at Fort 
Polk, Louisiana) that he has identified.

2.  To ensure that all pertinent VA 
records have been obtained, the RO should 
request all records of VA psychiatric 
treatment of the veteran from 1977 
through the present.  The search should 
include, but not necessarily be limited 
to, records of treatment by at the Mental 
Hygiene Clinic in the VAMC on Fort Roots 
Drive in North Little Rock, Arkansas.  
The search for records should include 
archived records.  

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










